Case 2:20-cv-01361-DSF-JC Document 20 Filed 07/01/20 Page 1 of 1 Page ID #:84

                                                                                JS-6
  1

  2

  3

  4

  5

  6

  7                         UNITED STATES DISTRICT COURT
  8        CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
  9
 10 HEIDI SMITH,                                  Case No.: 2:20-cv-01361-DSF-JC
 11                Plaintiff,
 12                                               ORDER
            vs.
 13
      CREDIT CONTROL, LLC, et. al.
 14            Defendants.
 15

 16

 17
            Pursuant to the stipulation of the Parties, Credit Control, LLC is dismissed
 18
      with prejudice and each party shall bear its own attorneys’ fees and costs.
 19

 20
            IT IS SO ORDERED.
 21   DATED: July 1, 2020
 22
                                             Honorable Dale S. Fischer
 23                                          UNITED STATES DISTRICT JUDGE
 24

 25

 26

 27

 28

                                                 1
                                               ORDER
